DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 19-29, in the reply filed on 24 June 2022 is acknowledged.
Claims 12-18 and 30-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

Claim Objections
Claims 2, 7, 9-11, 19, and 28 are objected to because of the following informalities:
In claim 2, line 3: “a substrate for a polymer scaffold” should apparently read --the substrate for the polymer scaffold--.
In claim 2, lines 7-8: “cell culture medium” should apparently read --a cell culture medium--.
In claim 7, line 8: “orming” should apparently read --forming--.
In claim 9, line 2: “moreof” should apparently read --more of--.
In claim 9, line 4: “etermination” should apparently read --determination--.
In claim 9, line 6: “w/w);” should apparently read --w/w;--.
In claim 9, line 15: “extracellular matrix” should apparently read --the extracellular matrix--.
In claim 10, line 5: “is of less” should apparently read --is less--.
In claim 11, line 11: “easurement” should apparently read --measurement--.
In claim 11, line 13: “easurement” should apparently read --measurement--.
In claim 11, line 14: the comma following “test” should apparently be deleted.
In claim 11, line 15: the two commas should apparently be a single semi-colon.
In claim 19, line 4: the semi-colon should apparently be a period.
In claim 28, line 6: “w/w);” should apparently read --w/w;--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the production" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, the phrase "preferably" in line 5, line 6, and line 7 (two instances) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  It is not clear if the claimed method requires dip-coating, ethylene oxide treatment, and incubation for 12-72 hours.
Regarding claim 7, the phrase "preferably" in line 4 and line 5 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  It is not clear if the claimed method requires human cells and expansion in at least one culture vessel for 5-8 days.
Claim 7 also recites the limitation "the isolated cells" in line 6 (and again in line 7 and lines 8-9).  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites “isolated and expanded cells.”
Claim 9 recites the limitation "P4HB" in line 4 (and again in line 5, line 6, and line 7).  While P4HB is a common abbreviation/acronym for poly-4-hydroxybutyrate, it is also a well-known name for a particular gene, so it is not immediately apparent which is meant here.  Suggested language would be to (either in claim 1 or in this claim) recite --poly-4-hydroxybutyrate (“P4HB”)-- to make clear what is meant by this term.
Claim 9 also recites the limitations "the acceptance criterion" in lines 4-5, “the mesh” in line 7, “the coagulation time” in line 10, “the cells seeded” in line 11, and “the cells” in line 12.  There is insufficient antecedent basis for these limitations in the claim.
Claim 10 recites the limitations "the quality control" in line 2, “the cells to be seeded” in line 2, “the cell identity” in line 3, “the proliferation capacity” in line 4, “the doubling time” in line 4, and “the preferred acceptance criterion” in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 11 recites the limitation "the finished tissue-engineered medical device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is also noted that this limitation appears in line 4 of claim 29, which may need to be amended in kind.
Claim 19 recites the limitation "the edges" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the cells" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the isolated cells" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "P4HB" in line 4 (and again in line 5, line 6, and line 7).  While P4HB is a common abbreviation/acronym for poly-4-hydroxybutyrate, it is also a well-known name for a particular gene, so it is not immediately apparent which is meant here.  Suggested language would be to (either in claim 1 or in this claim) recite --poly-4-hydroxybutyrate (“P4HB”)-- to make clear what is meant by this term.
Claims 2-11 and 19-29 are rejected by virtue of their dependence upon at least one rejected base claim.

Allowable Subject Matter
Claims 1-11 and 19-29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Weber et al. (U.S. Pub. No. 2016/0220361 A1) is taken to be the closest prior art of record.  Weber teaches a polymer scaffold matrix comprising a substrate made of PGA and a coating of P4HB, wherein isolated cells are seeded onto the matrix, static incubation is performed, the matrix is placed in a bioreactor and mechanically stimulated by a pulsatile flux, and the matrix is decellularized.  Dijkman et al. (cited in the IDS filed 03 March 2020) teaches a similar method for producing a tissue-engineered medical device, including decellularization in a washing solution comprising a detergent, nuclease treatment of the device, and rinsing of the device.  However, none of the prior art of record teaches or reasonably suggests all of the recited steps for producing a tissue-engineered medical device, most specifically mounting the tissue-engineered medical device on a conduit stabilizer and incubating under static conditions in a cell culture medium in combination with the other recited steps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791